ON MOTION FOR REHEARING-.
Our attention is called to Williams v. Kirby, 169 Mo. 622, with which counsel think the original opinion in this case is in conflict. There was a dictum in the original opinion which was liable to be construed as conflicting with some of the language used in Williams v. Kirby, but that dictum was unnecessary to the decision of the point decided, and we have therefore erased it from the opinion.
In Williams v. Kirby the record showed that the affidavit and bond for appeal were filed in the office of the clerk of the county court within the ten days prescribed by section 6328', Revised Statutes 1889', now section 4060, Revised Statutes 1899, but there was no order of court made then or thereafter granting the *241appeal, although at a later date, beyond the ten days limit, there was a record- entry showing that the bond was approved by the county court; the papers in the case were sent to the circuit court, and the cause was there docketed; on motion, of the plaintiff the circuit court dismissed the appeal on the ground that the county court had never granted an appeal; from thaf order the defendant appealed to this court, where the order of the circuit court dismissing the appeal was reversed and the cause remanded for trial. This court in that case cited with approval Jester v. McKinney, 47 Mo. App. 62, holding that an appeal would be considered as having been allowed under section 6334, Revised Statutes 1889 (now sec. 4066, R. S. 1899), which says: “In all cases when the bond and affidavit required shall have been filed or deposited with the justice in due time, and the justice shall have returned such appeal to the appellate court, the same shall be considered as having been allowed by the justice, although no entry thereof shall appear in the record.”
The difference between that ease and the case at bar is that there the record showed that the affidavit and bond for appeal were filed within the ten days, but there was no order approving the bond or allowing the appeal, whereas in this case the record of the proceedings of the county court show that the affidavit and bond were filed and the appeal allowed by the court on January 29th which was eleven days after the rendition of the judgment.
If, as respondent contends, the affidavit and bond bear the clerk’s endorsement of filing January 28th, then there is a conflict of evidence as to the fact; the solemn record says it was filed on the 29th and the clerk’s memorandum says it was filed on the 28th; which is the superior evidence?
The motion for a rehearing is overruled.
All concur.